Exhibit 99.2 KPMG LLP Chartered Accountants Suite 2000 – One Lombard Place Winnipeg MB R3B 0X3 Canada Telephone(204) 957-1770 Fax (204) 957-0808 Internet www.kpmg.ca Manitoba Securities Commission British Columbia Securities Commission Alberta Securities Commission Saskatchewan Securities Commission Ontario Securities Commission Autorite des marches financiers New Brunswick Securities Commission Nova Scotia Securities Commission Prince Edward Island Securities Commission Securities Commission of Newfoundland and Labrador Dear Sirs: Re: Notice of Change of Auditors of Medicure Inc. We have read the Notice of Change of Auditor of Medicure Inc. dated May 31, 2013 and are in agreement with the statements contained in such Notice. Yours very truly June 5, 2013 Winnipeg, Canada KPMG LLP, is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP
